DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending in this application. Claims 13-18 are withdrawn.

Election/Restrictions
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/13/2022.

Priority
Acknowledgement is made of the claims to the provisional application 63046331 filed 06/30/2020.	

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/17/2021 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak (KR 20080003052 A; Translation attached).
Regarding claim 1, Kwak teaches a chip (abstract, high-integrated low-powered semiconductor circuit), comprising: a pad (i.e. input/output pad 201) (fig.2); a driver (i.e. output buffer 220) (fig.2) having an output (e.g. output of 220) (fig.2) coupled to the pad (implicit, as seen in fig.2); and one or more diodes (i.e. second diode chain 204) (fig.2) coupled between the pad and a ground bus (i.e. ground voltage line Vss) (fig.2) (coupling implicit as seen in fig.2), wherein the one or more diodes are in a forward direction from the pad to the ground bus (page 6, the forward bias is applied to static current in the second diode chain 204 is grounded through the second diode chain 204).
Regarding claim 2, Kwak teaches the chip of claim 1, wherein the one or more diodes comprises a single diode (page 5, second diode chain (204) consisting of at least one or more diodes).
Regarding claim 3, Kwak teaches the chip of claim 1, wherein the one or more diodes comprises a stack of two or more diodes (page 5, second diode chain (204) consisting of at least one or more diodes).
Regarding claim 5, Kwak teaches a method of electrostatic discharge (ESD) protection (abstract, electrostatic discharge protection circuit is provide) for a driver (i.e. output buffer 220) (fig.2) having an output (e.g. output of 220) (fig.2) coupled (implicit, as seen in fig.2) to a pad (i.e. input/output pad 201) (fig.2), comprising: during an ESD event (page 6, When the static voltage in the positive (+) is generated), turning on one or more diodes (page 6, through the second diode chain 204) coupled between the pad and a ground bus (i.e. ground voltage line Vss) (fig.2) (coupling implicit as seen in fig.2), wherein the one or more diodes are in a forward direction from the pad to the ground bus (page 6, the forward bias is applied to static current in the second diode chain 204 is grounded through the second diode chain 204).
Regarding claim 6, Kwak teaches the method of claim 5, wherein the ESD event comprises a charged device model (CDM) event (page 6, When the static voltage in the positive (+) is generated … It is discharged to the voltage VSS pad).
Regarding claim 7, Kwak teaches the method of clam 5, wherein the one or more diodes comprises a single diode (page 5, second diode chain (204) consisting of at least one or more diodes).
Regarding claim 8, Kwak teaches the method of claim 7, further comprising, during a normal operation (page 6, during normal operation), driving the driver with a drive signal (page 5, the signal generated in the through constant path output to pass to the input-output pads 201, buffer 220), wherein the drive signal causes the driver to produce a voltage swing at the output of the driver (implicit behavior) that is less than a turn-on voltage of the single diode (page 6, second diode chain 204 … is not operated during normal operation … When the static voltage in the positive (+) is generated between the input-output pads 201 and the ground voltage VSS pad, since the forward bias is applied to static current in the second diode chain 204) (it is necessarily true that during normal operation voltage swing will be less than second diode chain turn on voltage).
Regarding claim 9, Kwak teaches the method of claim 8, wherein the drive signal comprises a data signal or a control signal (page 5, the signal generated in the through constant path output to pass to the input-output pads 201, buffer 220).
Regarding claim 10, Kwak teaches the method of claim 5, wherein the one or more diodes comprises a stack of two or more diodes (page 5, second diode chain (204) consisting of at least one or more diodes).
Regarding claim 11, Kwak teaches the method of claim 10, further comprising, during a normal operation (page 6, during normal operation), driving the driver with a drive signal (page 5, the signal generated in the through constant path output to pass to the input-output pads 201, buffer 220), wherein the drive signal causes the driver to produce a voltage swing at the output of the driver (implicit behavior) that is less than a turn-on voltage of the stack of two or more diodes (page 6, second diode chain 204 … is not operated during normal operation … When the static voltage in the positive (+) is generated between the input-output pads 201 and the ground voltage VSS pad, since the forward bias is applied to static current in the second diode chain 204) (it is necessarily true that during normal operation voltage swing will be less than second diode chain turn on voltage).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (KR 20080003052 A; Translation attached), and further in view of Hashimoto (US 6671146 B1).
Regarding claim 4, Kwak teaches the chip of claim 1.
Kwak does not teach, wherein the output of the driver has a voltage swing of 0.4 V or less.
Hashimoto teaches in a similar field of endeavor of electrostatic protection for integrated circuit, wherein the output of the driver has a voltage swing of 0.4 V or less (column 9 lines 15-16, integrated circuits operated on 0.5 V or smaller power supply voltages).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the output of the driver with a voltage swing of 0.4 V or less in Kwak, as taught by Hashimoto, as it provides the advantage of meeting the demand for smaller power consumption or for lower voltage operation for portable equipment or for operation using solar batteries as a power supply source.
Regarding claim 12, Kwak teaches the method of claim 5, further comprising, during a normal operation (page 6, during normal operation), driving the driver with a drive signal (page 5, the signal generated in the through constant path output to pass to the input-output pads 201, buffer 220).
Kwak does  not teach, wherein the drive signal causes the driver to produce a voltage swing at the output of the driver of 0.4 V or less.
Hashimoto teaches in a similar field of endeavor of electrostatic protection for integrated circuit, wherein the drive signal causes the driver to produce a voltage swing at the output of the driver of 0.4 V or less (column 9 lines 15-16, integrated circuits operated on 0.5 V or smaller power supply voltages).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the drive signal causing the driver to produce a voltage swing at the output of the driver of 0.4 V or less in Kwak, as taught by Hashimoto, as it provides the advantage of meeting the demand for smaller power consumption or for lower voltage operation for portable equipment or for operation using solar batteries as a power supply source.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        12/01/2022




	/THIENVU V TRAN/                                           Supervisory Patent Examiner, Art Unit 2839